Exhibit 10.10

PARTIAL ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

THIS PARTIAL ASSIGNMENT OF PURCHASE AND SALE AGREEMENT made as of the 23rd day
of December, 2013, by and between WHEELER INTERESTS, LLC, a Virginia limited
partnership (the “Assignor”), and WHLR-CLOVER LLC, a Delaware limited liability
company (the “Assignee”).

Recitals:

A. BCP SOUTH SQUARE, LLC; BCP CLOVER, LLC; BCP WATERWAY, LLC; BCP WESTLAND, LLC;
and BCP ST. GEORGE, LLC, each a Virginia limited liability company (individually
and collectively, the “Seller”), as seller, previously entered into that certain
purchase and sale agreement attached hereto as Exhibit “A” and incorporated
herein by this reference (the “Agreement”), with respect to five (5) shopping
centers located in South Carolina.

B. Assignor desires to assign to Assignee its rights, obligations and
liabilities under the Agreement to acquire from BCP CLOVER, LLC all portions of
the Property (as such term is defined in the Agreement) arising in connection
with the real property described in Exhibit “B” attached hereto and incorporated
herein by this reference, to Assignee, and Assignee desires to accept and assume
such rights and obligations (the “Rights, Obligations and Liabilities”).

Agreement:

For and in consideration for the sum of TEN DOLLARS ($10.00) cash in hand paid
and other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, Assignor hereby assigns the Rights, Obligations and
Liabilities, together with one-fifth (1/5) of the rights to any earnest money
deposit or other payments previously made under the terms of the Agreement, to
Assignee, and Assignee accepts such assignment, and assumes all of the rights,
obligations and liabilities arising in connection therewith.

Witness the following signatures and seals.

 

WHEELER INTERESTS, LLC By:  

/s/ Jon S. Wheeler

  Jon S. Wheeler, Manager WHLR-CLOVER LLC By:  

/s/ Jon S. Wheeler

  Jon S. Wheeler, Manager